Peck, P. J.
(dissenting). The term “ Scheduled Airline ” has a definite meaning in the law. It is clear both as a matter of fact and of law that the airline involved in this case was not a “ Scheduled Airline ”. I am unable to see that any further development of the facts by trial could lead to any conclusion other than that the policy in question did not cover the flight in question. In my opinion, therefore, the order appealed from should be reversed and the motion for summary judgment granted.
Gleet etoet, Dore, Van Voorhis and Bergan, JJ., concur in Per Curiam opinion; Peck, P. J., dissents and votes to reverse in opinion.
Order affirmed, with $20 costs and disbursements to the respondent. [See 282 App. Div. 667.]